Citation Nr: 0021458	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for a 
neurological disorder, an eye disorder, and toxic poisoning, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had confirmed service from January 1949 to 
February 1950, August 1951 to August 1951, and from March 
1952 to February 1972.

In May 1993 the RO denied entitlement to service connection 
for PTSD.  The veteran disagreed with that determination and 
perfected an appeal therefrom.  In February 1994 the RO 
denied service connection for a neurological disorder, eye 
disorder and toxic poisoning, claimed as secondary to Agent 
Orange exposure.  The veteran expressed disagreement, and a 
statement of the case was issued in December 1994.  The 
veteran did not perfect a timely appeal as his substantive 
appeal was received in November 1995.  As such, the 
determinations became final.  38 U.S.C.A. § 7105(d)(3) (West 
1991).

By a letter received later in November 1995, the veteran 
indicated that the service connection claims remained on 
appeal and submitted additional evidence.  In May 1996, the 
RO confirmed and continued the denials.  By a June 1996 
letter the RO told the veteran of the untimely receipt of the 
substantive appeal.  The RO also told the veteran that he 
could "reinitiate" the appeal by disagreeing with the 
current decision and perfecting the appeal.  As a result, for 
the neurological disorder, eye disorder, and toxic poisoning 
claims, the veteran disagreed with the determination and 
perfected the appeal.  

In light of the aforementioned procedural development, the 
Board of Veterans' Appeals (Board) finds that the issues on 
appeal should be stated as on the title page.  The Board also 
finds that before addressing the merits of the claims, in 
accordance with Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), it must first determine whether new and material 
evidence has been presented to reopen the claims of 
entitlement to service connection for a neurological 
disorder, eye disorder, and toxic poisoning.  Barnett, 83 
F.3d at 1383-84; see also McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Although review of the 
record indicates that the veteran's claims have not been 
adjudicated on a finality basis, because of the decisions 
rendered below, the Board finds that the veteran will not be 
prejudiced by the it's actions.  It is further noted that the 
Board's actions are also an attempt to promote judicial 
efficiency.  See generally, Godwin v. Derwinski, 1 Vet. 
App. 419, 425 (1991) (Board's application of the wrong 
standard in evaluating hearing loss claim was not prejudicial 
error warranting a favorable determination where the claim 
should not have been reopened in the first place); Winters v. 
West, 12 Vet. App. 203, 207 (1999).  Further, the veteran has 
received notice of applicable law and regulation and adequate 
reasons and bases regarding the ultimate disposition of his 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  In February 1994, the RO denied entitlement to service 
connection for a neurological disorder, an eye disorder, and 
toxic poisoning, claimed as secondary to Agent Orange 
exposure.  The veteran did not perfect a timely appeal.

2.  Subsequent to 1994, the RO received additional VA and 
non-VA medical reports, a copy of the veteran's hearing 
transcript, and medical reports from the Scripps Clinic 
showing that the veteran participated in an Agent Orange 
study.  Also of record is a January 1999 letter noting that 
the veteran's current dioxin body burden was 9.00 parts per 
trillion.

3.  The evidence was not of record when the RO considered the 
claim in 1994, and it bears directly and substantially upon 
the matters under consideration and is so significant that it 
must be considered in order to fairly determine the merits of 
the claims.   

4.  The claims of entitlement to service connection for a 
neurological disorder, an eye disorder, and toxic poisoning, 
claimed as secondary to Agent Orange exposure are not 
plausible or capable of substantiation.

5.  A current diagnosis of anxiety disorder has been made, 
the veteran maintains that his psychiatric disorder is 
related to being exposed to dioxin after a plane in which he 
was flying in Vietnam was hit by enemy fire, and a board of 
three psychiatrists stated that the veteran's anxiety 
disorder appears to be connected around issues stemming from 
symptoms of dioxin exposure.

6.  The veteran's psychiatric disorder to include PTSD is 
plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the February 1994 rating action denying service connection 
for a neurological disorder, an eye disorder, and toxic 
poisoning, claimed as secondary to Agent Orange exposure.  
38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The claim of entitlement to service connection for a 
neurological disorder, an eye disorder, and toxic poisoning, 
claimed as secondary to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159(a) (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder to include PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In February 1994 the RO denied service connection for a 
neurological disorder, an eye disorder, and toxic poisoning.  
At that time the RO considered the veteran's service medical 
records, April and July 1993 VA examination reports, and VA 
and private treatment reports.  The RO reasoned that the 
service medical records did not show treatment for the 
claimed disabilities related to Agent Orange exposure, the 
post-service medical evidence did not relate any of the 
diagnosed disorders to service and no evidence of toxic 
poisoning was demonstrated.  Notice was mailed in March 1994.

Following notification of an initial review and determination 
by the RO, a substantive appeal must be filed within the 
remainder of the one-year period from the date of mailing of 
notification or within 60 days of the issuance of the 
statement of the case.  Otherwise, the determination becomes 
final and it may not thereafter be reopened unless new and 
material evidence is presented with respect to the denied 
claim.  38 U.S.C.A. §§ 5108, 7105(d)(3); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1999).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must perform a three-step 
test when evaluating a claim to reopen a final denial under a 
new and material analysis.  First, it must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, it must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, (see Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995)), the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).

After the RO's 1994 determination, the RO received additional 
VA and private medical reports, a copy of the veteran's 
hearing transcript, and reports from Scripps Clinic, 
indicating that the veteran participated in the Air Force 
Health Study for Agent Orange exposure.  The medical reports 
show continued treatment for visual problems, pruritus with 
neurologic changes/neuralgia, peripheral neuropathy and 
indicate findings of increased dioxin levels.  Reports from 
the Scripps Clinic show that the veteran underwent testing 
for increased dioxin levels.  In a January 1999 letter, the 
J.N.R., the Chief of Population Research, told the veteran 
that his current dioxin body burden was 9.00 parts per 
trillion (ppt.).  The current dioxin burden in persons not 
occupationally exposed to dioxin is approximately 0 to 10 
ppt.  Given the foregoing, the Board finds that the evidence 
is new in that the medical reports and medical statement were 
not of record in 1994 when the RO initially denied the 
service connection claims.  The newly submitted evidence is 
also material.  The reports show indicate that the veteran 
has increased dioxin levels and show continued treatment for 
his claimed disabilities.  In light of the foregoing, the 
Board finds that new and material evidence has been submitted 
to reopen the claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Because the Board has determined that new and material 
evidence has been submitted to reopen the service connection 
claims, it must next determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claims as reopened are well grounded 
pursuant to 38 U.S.C.A. § 5107(a). 

For service connection, a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
Section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Generally, for a service-connection claim to be well 
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).

The second and third elements necessary to render a service 
connection claim well-grounded can be satisfied by (a) 
evidence that a condition was noted during service or during 
an applicable presumption period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Review of the evidence shows that the claims of entitlement 
to service connection for a neurological disorder, an eye 
problem, and toxic poisoning are not well grounded.  There is 
no competent medical evidence creating a nexus between the 
veteran's service and currently diagnosed neurological 
disorder and eye disorder, and it is unclear if a diagnosis 
of toxic poisoning has been made.  Additionally, even if a 
diagnosis of toxic poisoning has been made, the medical 
evidence does not create a nexus between the disorder and 
service.

Neurological disorder

Regarding the neurological disorder, the Board is cognizant 
that current diagnoses of pruritus with neurological changes 
and peripheral neuropathy have been made and the reports show 
that the veteran receives treatment.  However, the service 
medical records are silent for any complaints of or findings 
associated with a neurological disorder and the post service 
medical evidence does not etiologically relate the disorders 
to service, any events of service, or any Agent Orange 
exposure.  The evidence merely shows that the veteran 
participated in a Air Force Health Study Report for Agent 
Orange exposure and had dioxin levels of 9.00 ppt.  (Current 
dioxin burden in persons not occupationally exposed to dioxin 
is approximately 0 to 10 ppt.).  On examination in April and 
July 1993 the examiners found no evidence of a neurological 
disorder that could be related to herbicide exposure.  
Additionally although other medical reports in 1993 show 
diagnoses of pruritus with neurologic changes/neuralgia and 
in November 1996 nerve conduction studies accomplished at 
Saint Mary Hospital reveal abnormal electromyograph (EMG) 
results, demonstrating findings compatible with mild 
peripheral neuropathy with preponderance of the right common 
peroneal nerve but no compelling evidence suggesting myopathy 
or radiculopathy, not one of the reports reference service or 
any claimed exposure to Agent Orange during service.  Thus, 
the claim is not well grounded.  Caluza, supra.

Eye disorder

The veteran's claim for an eye disorder is also not well 
grounded.  Although VA and non-VA medical reports show 
treatment for cataracts and vitreous detachment, not one of 
the reports show that the disorders are related to service or 
any events of service, to include Agent Orange exposure.  

In this matter, the Board acknowledges that service medical 
records contain a January 1968 Casualty Information Sheet 
showing that in October 1967 the veteran received treatment 
for conjunctivitis (defoliation spray of the eyes as a result 
of damage to the aircraft by hostile fire).  The reports also 
show in June 1966 a diagnosis of allergic conjunctivitis was 
made and in July 1966 the veteran gave a history of seeing 
spots of the eyes.  He thereafter received follow-up 
treatment for retinitis and floaters.  On retirement 
examination in September 1971 however clinical evaluation was 
normal.  The examiner recorded a notation of eye trouble 
referring to wearing glasses over the past eight years, 
present prescription adequate, no complications or sequelae 
found.  On the Report of Medical History, the veteran 
indicated that he had eye trouble.

The Board is also aware of the veteran's Distinguished Flying 
Cross award certificate showing that the achievement was 
based on the veteran distinguishing himself by extraordinary 
achievement with participating in aerial flight as a UC 123B 
(Defoliation) flight engineer.  It noted that in 1967 the 
veteran was flying in the lead aircraft of a formation on a 
defoliation mission which encountered intense automatic 
weapons fire.  His aircraft sustained four hits, one of which 
ruptured a herbicide line spraying the liquid inside the 
aircraft covering the veteran.  The veteran however continued 
his duties in spite of being hampered by chemicals in his 
eyes.  

However, in spite of the foregoing evidence, the competent, 
medical evidence does not indicate that the veteran's current 
eye disorders became manifest in service, that any of the 
veteran's in-service complaints or treatment received 
resulted in chronic disability, or that his current disorders 
are related to any incident of service, including exposure to 
Agent Orange.  The record merely shows that in 1967 the 
veteran was exposed to herbicides while on a flight mission 
and 1993 he claimed that his decreased vision was secondary 
to being blinded by herbicides while in service and he 
receives treatment for posterior vitreous detachment of the 
left eye with minimal cataract of the left greater than the 
right.  Competent medical evidence of a nexus between service 
and the veteran's current complaints has not been submitted.  

Additionally, although medical reports from Scripps Clinic, 
the May 1995 Health Clinic Study and the January 1999 letter 
from J.N.R. show that the veteran  participated in an Air 
Force Health Study associated with Agent Orange exposure, not 
one of those reports show that his current eye disorders are 
related to service and in-service herbicide exposure.  As 
such, the medical reports and research study findings 
proffered by the veteran in connection with his lay testimony 
is insufficient to satisfy the requirement of medical 
evidence of nexus.  Without competent, supporting medical 
documentation, the evidence is too vague and speculative to 
meet the burden imposed by Section 5107(a).  See generally, 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The only medical evidence of record etiologically linking his 
present eye disorder to service is his own testimony.  The 
veteran, however, is not competent as a lay person to provide 
a medical opinion relating his present disorders to his in 
service herbicide exposure.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996) (medical evidence is needed to provide causal 
nexus between veteran's in-service injury and arthritis of 
cervical spine); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because the record contains no competent medical 
evidence establishing such a relationship, the claim is not 
well grounded.  See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Caluza, 7 Vet. App. at 504; Grottveit, supra.  

Toxic Poisoning

The evidence also fails to substantiate the veteran's claim 
for toxic poisoning.  At the outset, it is acknowledged that 
VA outpatient treatment reports note the veteran's continuous 
complaints of increased dioxin levels and, as discussed 
above, reports from an Air Force Health Study and a 1999 
letter from J.N.R. show that the veteran participated in an 
Agent Orange Study.  He also had dioxin levels of 9.00 ppt., 
whereas persons not occupationally exposed to dioxin levels 
ranged from approximately 0 to 10 ppt.  However, despite the 
foregoing, it is unclear to the Board if the veteran has 
toxic poisoning.  VA and non-VA medical reports do not record 
a diagnosis of toxic poisoning and do not reference residuals 
of dioxin exposure.  But, in the alternative, even if 
assuming arguendo that evidence of toxic poisoning is 
present, the medical evidence does not etiologically relate 
any symptoms resulting from that disorder to service or any 
events of service.  Again, although the record shows that the 
veteran was exposed to Agent Orange chemicals during service, 
the service medical records are silent for any complaints of 
or findings associated with symptoms indicative of toxic 
poisoning, and if present, the post-service medical evidence 
does not relate it to service or any events of service.  
Thus, the claim is not well grounded.  Caluza and Savage, 
both supra.

Additionally, with respect to presumptive service connection 
for the veteran's neurological disorder, eye disorder, and 
claimed toxic poisoning, because not one of the diagnoses 
made for the disorders is listed within the diseases 
specified for presumptive service connection, the claims are 
not well grounded in this respect as well.  VA regulation 
provides that service connection is presumed when the veteran 
develops chloracne, non-Hodgkin's lymphoma, soft tissue 
sarcoma, Hodgkin's disease, porphyria cutanea tarda, multiple 
myeloma, acute and subacute peripheral neuropathy, prostate 
cancer, and cancers of the lung, bronchus, larynx, and 
trachea, within a specified presumptive time period post 
service.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a), 3.309(e).  McCartt v. West, 12 Vet. 
App. 164 (1999); Brock v. Brown, 10 Vet. App. 155 (1997).  
Here, the record contains diagnoses of pruritus with 
neurologic changes/neuralgia, peripheral neuropathy 
(diagnosed many years after service), nystagmus, ataxia, 
posterior vitreous detachment of the left eye, and cataracts.  
Because the aforementioned disabilities are not included 
within the specified diseases, the claim is not well grounded 
on a presumptive basis as well.  See McCartt, supra; Chase v. 
West, 13 Vet. App. 413 (2000).

Further the Board is cognizant of the testimony presented by 
the veteran and his spouse in April 2000.  During the 
hearing, the veteran and his spouse testified that while in 
service, herbicide chemicals went into the veteran's eyes and 
almost caused blindness.  They also testified that his 
neurological problems adversely affected his handwriting and 
caused difficulties with his heart and liver functions, and 
his toxic poisoning caused decreased energy and lack of 
motivation.  In spite of the foregoing testimony, the service 
connection claims for a neurological disorder, an eye 
disorder, and toxic poisoning remain not well grounded.  
Neither the veteran nor his spouse is competent to 
etiologically relate his post service symptoms to service or 
any events of service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran's claims must be denied.

Additional Matters

In this case, the Board has also considered the mandates of 
38 U.S.C.A. § 1154(b).  However, because when determining 
well groundedness the veteran's statements are presumed 
credible and because the ultimate disposition of the claims 
rests upon the absence of either a current diagnosis or 
medical evidence of a nexus between the in-service event and 
current disability, the Board finds that additional 
consideration in this regard is not warranted.  See generally 
Clyburn v. West, 12 Vet. App. 296 (1999); Kessel v. West, 13 
Vet. App. 9 (1999). 

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  Here, 
the Board notes that the veteran has been informed of 
evidence required to complete his application, and the record 
does not indicate that presence of any outstanding records, 
which, if obtained, would well ground the veteran's claims.  
38 U.S.C.A. § 5103(a) (West 1991); Epps, supra.  Finally, 
throughout the pendency of the appeal, the claims have been 
adjudicated de novo; thus, the veteran's due process rights 
have not been violated.  His appeals are denied.

Psychiatric disorder, to include PTSD

The veteran contends that his psychiatric disorder, including 
PTSD, is also related to service.  For this matter, the Board 
finds that the claim is well grounded.  Recent VA outpatient 
treatment reports show diagnoses of bipolar disorder, major 
depression with a bipolar disorder, and anxiety.  The service 
records show that the veteran worked as a flight engineer and 
flight technician.  His combat listings include the Vietnam 
Air Offensive Campaign, BSS, and Phase II and III.  The 
records associated with active service also show in October 
1967 he was exposed to defoliation spray as a result of 
damage to Aircraft by hostile fire. 

In July 1993 three psychiatrists, after reviewing the 
evidence of record, found that there did not appear to be 
sufficient support for a diagnosis of PTSD; however, the 
veteran had an anxiety disorder, dysthymia, and at least one 
major depressive episode with vegetative signs in 1990.  His 
anxiety appears to be service-connected, around issues 
stemming from symptoms of dioxin exposure.  In September 
1999, the veteran's brother also wrote that the veteran was 
hospitalized in 1971 for Neuro and psychiatric disorders, and 
at a hearing held in April 2000, the veteran and his spouse 
testified that he had been hospitalized at least on four 
occasions for psychiatric problems which were service-
related.  

Given the foregoing, the Board finds that the veteran's claim 
is plausible and capable of substantiation.  A diagnosis of 
an anxiety disorder has been made, the veteran's lay 
assertions of incurring herbicide exposure while flying in a 
plane hit by enemy fire are credible, and of record is 
medical evidence from psychiatrists indicating that the 
veteran's anxiety is related to incidents surrounding that 
Agent Orange exposure.  Caluza, supra.

Inasmuch as the Board has held that the claim is well 
grounded, the Board must now ensure that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  As will be 
discussed below, the Board finds that additional development 
is required prior to a decision on the merits of this claim.


ORDER

New and material evidence having been submitted to reopen the 
February 1994 rating action denying service connection for a 
neurological disorder, an eye disorder, and toxic poisoning, 
claimed as secondary to Agent Orange exposure, the appeal is 
granted to this extent and only to this extent. 

The claims of entitlement to service connection for a 
neurological disorder, an eye disorder, and toxic poisoning, 
claimed as secondary to Agent Orange exposure are not well 
grounded; the appeals are denied.

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD is well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Here, the Board notes that the medical evidence contains 
diagnoses of depression, an anxiety disorder, bipolar 
disorder, major depressive episodes, etc.  Although a medical 
opinion indicating that the veteran's anxiety is related to 
incidents of service involving exposure to Agent Orange, the 
Board is of the opinion that additional development is 
warranted to identify what psychiatric disorders are present 
and to addressing the probability, to the extent possible, 
that they are related to service.  The VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, this case is remanded to the RO for 
the following:

1.  The veteran and his representative 
should be advised to submit any medical 
records and medical opinions associated 
with treatment received for any 
psychiatric disorder since service.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should take all necessary 
steps to obtain all records of the 
veteran's treatment at VA facilities for 
his disabilities, and associate any 
records that are not already part of the 
claims folder with the folder.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to identify and ascertain the 
nature and severity of the veteran's 
psychiatric disorder(s).  All appropriate 
special studies should be accomplished.  
The claims folder must be made available 
to, and be reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the psychiatric 
disorder(s).  The examiner should also 
render an opinion as to whether any of 
the veteran's identified psychiatric 
disorders are at least as likely than not 
attributable to in-service events, or 
more properly attributable to other post-
service intercurrent factors.  All 
conclusions reached should be reconciled 
with the July 1993 medical opinion by the 
board of psychiatrists.  

4.  The RO should review the evidence, 
ensuring compliance with the directives 
of this remand.  The RO and the veteran 
are advised that the Board is obligated 
by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claim and 
fully address the issue of entitlement to 
service connection for a psychiatric 
disorder to include PTSD.  All applicable 
law, regulation, and Court decisions 
should be considered.  If the veteran's 
claim remains denied, he and his 
representative should be given a 
supplemental statement of the case and 
the requisite time period within which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran is advised that the examination requested in this 
remand is necessary to adjudicate his claim and that a 
failure, without good cause, to report for scheduled 
examinations, could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

